Notice of Allowability
Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on November 9, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,033,635 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments/Remarks
Double Patenting
Claims 19-20 were rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 19-20 of prior U.S. Patent No. 10,033,635 (“Patent ‘635”).  Claims 1-18 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,033,635 (“Patent ‘635”).  Claims 19-20 have been amended so as to not claim the same invention as that of claims 19-20 of Patent ‘635.  Applicant has filed a terminal disclaimer, which has been accepted.  Accordingly, the rejection has been withdrawn.

Claim Objections
Claims 1 and 10 were objected to because of informalities.  Claims 1 and 10 have been amended to recite “each of the sites having cache nodes” to overcome the objection. Accordingly, the objection has been withdrawn.
 
Claim Rejections - 35 USC § 112
Claims 1-18 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  The rejection has been withdrawn based on the amendments to the claims. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Harvell US Patent Publication No. 2016/0173394 discloses: a content delivery network (CDN) comprising a plurality of sites each having cache nodes that cache content for delivery to end user devices (see fig. 1. Point of Presence 120-1 to 120-n.  see fig. 2. POP 120 comprising Edge Server 230-1 to 230n.  para. [0050] edge server 230 that may cache, store, or host the requested content object) and receiving network traffic at the sites over a packet network for routing the network traffic by content requests issued from the sites (para. [0043] particular POP 120 may retrieve portion of the content object from content provider 108, where the content originator 106 is hosting the origin server 112.  CDN servers include edge servers in each POP 120).
Kazerani et al. US Patent Publication No. 2016/0294677 discloses: operating a content delivery network, comprising: assigning prefixed network addresses for a site with one or more prefixed network addresses indicating associated pathways for routing network traffic to reach the site over more than one backhaul packet network (para. [0032] different address prefixes in the BGP update messages received other paths 130, 140, 150 lead to the same network destination network.  para. [0040] assigns… address prefix to each identified path); announcing prefixed network addresses to the backhaul packet networks (para. [0039] identifying… available transmit provider paths connecting the gateways. para. [0041] advertises a set of address prefixes across each path); receiving network traffic at the site over ones of the backhaul packet networks that is selected among for routing the network traffic (para. [0033] source network 115 wants its packets to be routed through in order to reach the destination network 120.  para. [0034] source network server 115 addresses a first packet to an address 10.1.50.6 that is within the third unique address prefix).
Various other prior art disclose prefixed network address assigned to a plurality of paths and routing data traffic over a selected path (Vasseur et al. US Patent Publication No. 2008/0123651; 
The prior art of record do not disclose teach in whole or make obvious: announcing groups of the prefixed network addresses to selected ones of the backhaul packet networks, with each of the groups comprising a backhaul network-specific prefixed network address, and a failover prefixed network address; receiving the network traffic at the sites over one of the backhaul packet networks that are selected among for routing the network traffic by source network addresses indicated in content requests issued from the sites.
The prior art of record do not disclose teach in whole or make obvious: in a control node of a first site that includes cache nodes of the content delivery network, announcing a first group of Internet Protocol version 6 (IPv6) /44 prefixed network addresses to a first backhaul packet network, with the first group comprising a first prefixed network address indicating routing specific to the first backhaul packet network for the network traffic to reach the first site, and a first set of prefixed network addresses indicating at least the first prefixed network address and a second prefixed network address indicating routing specific to a second backhaul packet network for network traffic to reach the first site; in the control node, announcing a second group of IPv6 /44 prefixed network addresses to the second backhaul packet network, with the second group comprising the second prefixed network address, and a second set of prefixed network addresses indicating at least the second prefixed network address, and the first prefixed network address.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445